The defendant’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 468 (AC 11564), is granted, limited to the following issues:
“1. Did the Appellate Court properly hold that the defendant’s request to charge on a lesser included offense of robbery in the second degree was inadequate because an appropriate instructional request had not been made in that the defendant had cited to only three specific authorities, all revolving around the requirements of State v. Whistnant, 179 Conn. 576 (1980), in the text of his request to charge?
“2. Did the Appellate Court properly uphold the trial court’s refusal to give an instruction on robbery in the second degree to the jury?”